Citation Nr: 1630899	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU), prior to July 2, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from October 1965 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating.  

In June 2009, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  

In December 2012, the Board remanded the Veteran's claims for an increased rating for PTSD and entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) for further development.  By a March 2013 rating decision, the RO assigned a 70 percent rating for PTSD and granted a TDIU, both effective December 17, 2012.  

In an April 2014 decision, the Board continued the PTSD rating of 30 percent from March 10, 2006 to July 2, 2009, but increased the rating to 70 percent as of July 2, 2009.  The Board remanded the TDIU claim to the RO to consider the claim after effectuating the increased rating for PTSD.  The Veteran appealed the Board's decision regarding the PTSD evaluations to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court affirmed the Board's decision.  

By an April 2014 rating decision, the RO granted entitlement to a TDIU effective July 2, 2009, the date the Veteran met the schedular requirements for a TDIU.  In January 2015, the Board denied entitlement to a TDIU prior to June 2, 2009.  The Veteran again appealed the Board's decision to the Court.  In an Order dated in March 2016, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.



FINDING OF FACT

The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected PTSD did not render him unable to secure and follow a substantially-gainful occupation prior to July 2, 2009.


CONCLUSION OF LAW

The criteria for a TDIU prior to July 2, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has assisted the Veteran in obtaining evidence by obtaining VA examinations in December 2012 and July 2009.  The examinations and evidence of record are adequate, as they provide all information necessary to decide the claim.

Hence, no further notice or assistance to the Veteran is required.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
II.  TDIU

Background

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When a veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to July 2, 2009, service connection has been in effect for PTSD, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 0 percent disabling, and ring worm skin infection, evaluated as 0 percent disabling.  As such, the Veteran's combined disability rating prior to July 2, 2009 is 40 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU prior to July 2, 2009.  38 C.F.R. § 4.16(a) (2015).

Although the schedular criteria for a TDIU are not met prior to July 2, 2009, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2015).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and age, which would justify a TDIU on an extra-schedular basis for the period prior to July 2, 2009.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

With respect to education, the Veteran does not appear to have a college education.  Regarding employment, he worked at a foundry for twenty years until 2006, when the foundry closed and he lost his job.  The record indicates that the Veteran has not sought employment since that time.

Turning to the Veteran's PTSD symptoms, a February 2006 letter from the director of the Outpatient PTSD Program (who saw the Veteran in group and individual therapy) provides that the Veteran was treated in the clinic since March 2004.  The psychologist states that the Veteran "was able to keep many of his PTSD symptoms at bay for many years, primarily through working considerable overtime and inundating himself at work.  Since he has lost his job, and has not been able to work again, his PTSD symptoms have thus come back with a vengeance.  He has recounted intrusive thoughts, flashbacks, nightmares.  He has demonstrated irritability, hypervigilance, poor attention span and interpersonal distance/isolation, and a sense of foreshortened future.  He has become quite depressed and anhedonic."

A February 2006 VA PTSD clinic note by a psychiatrist shows that the Veteran reported he "was doing pretty good."  He was drinking less.  His sleep had improved and his nightmares were less frequent.  He was cooperative.  Mood was euthymic and affect reactive.  Speech was normal.  The Veteran's Axis I diagnosis was PTSD with alcohol abuse versus dependency.  Axis III medical conditions that may impact the Veteran's psyche were hearing loss to the left ear, glaucoma, and back pain.  Axis IV psychosocial and environmental problems were reported as moderate due to arguments at home.  The Veteran was married to his fourth wife and had two grown children from his first marriage.  

A March 2006 VA individual psychotherapy note shows the Veteran had signed up with a disreputable person to handle his claim for service connection for PTSD.  The Veteran was angry and felt cheated and used.  Despite the angry and violent feelings/thoughts, the Veteran was confident that he would not act violently toward that individual.  The Veteran remained symptomatic, but was using therapy effectively.

In April 2006, the Veteran submitted a statement reporting that he felt as if he had no future.  He also reported anxiety attacks, flashbacks, and frequent nightmares.

A May 2006 VA individual psychotherapy note shows the Veteran was keeping more active and busy.  He was interacting more with a few friends.  He was still subject to bouts of depression, but was finding his current medication regimen helpful.

A June 2006 VA PTSD clinic shows that the Veteran reported he was "doing ok."  He was drinking less than before on the weekends and only one day during the week when he went to the clubhouse.  He planned to go to his daughter's graduation in Virginia.  His sleep was okay at five to six hours a night.  His nightmares were less frequent.  The Veteran was cooperative.  His mood euthymic and affect reactive.  Speech was normal.

July 2006, August 2006, and September 2006 VA individual psychotherapy notes show the Veteran was still angry about his former service representative, but was showing restraint, despite many violent thoughts.  He had trust issues.

A November 2006 VA PTSD clinic note shows that the Veteran had a Global Assessment of Functioning (GAF) score of 60 and had occasional arguments at home.  He reported he was "doing pretty good," and drank two to three beers a week and a pint of whiskey.  Weather permitting, he rode his motorcycle with friends.  His sleep was okay at five to six hours a night.  His nightmares were less frequent.  The Veteran was cooperative.  His mood euthymic and affect reactive.  Speech was normal.

A November 2006 psychiatry treatment plan shows the Veteran's preferences for treatment were to try to get along with others better, not fear group so much, not have so much depression, and get along better with his wife.  The Veteran's strengths included supportive family and/or friends, and leisure or recreational interests.  Although there were some relationship problems, his wife could not attend couples therapy.  The diagnoses were PTSD and depression, recurrent.  The treatment plan problems listed by priority were social withdrawal, anger management problems (the Veteran described his anger as seven out of ten, or three to four violent outbursts per week), high risk for relapse, and low relationship satisfaction.  However, there were no significant issues at the visit and the psychologist found the Veteran posed no risk to self or others.

A December 2006 VA psychiatry group psychotherapy note shows that the Veteran appeared quiet and sad, and participated minimally in the session.  In January 2007, he listened attentively, but again participated minimally. In February 2007, the Veteran appeared down.  He participated minimally during the session.  

In March 2007, the director of the Outpatient PTSD Program submitted a second letter that is identical to his February 2006 letter in terms of the Veteran's symptomology.  

A March 2007 VA psychiatry group psychotherapy note provides that the Veteran was mostly silent during session.  He appeared somewhat more anxious that usual; however, it was unclear why.  

A March 2007 addendum to the November 2006 treatment plan and individual psychotherapy note show that the Veteran had a growing undercurrent of anger and was snapping at his wife more as a result.  His progress was noted as slipping some.  He was cooperation, but noted as gruff and mildly irritable.  Affect was constricted, and his mood was irritable and dysthymic.  His attention and concentration were attenuated by mood symptoms.  His memory was noted as adequate, speech was unremarkable, and thought process was pessimistic.

An April 2007 VA PTSD clinic note shows that the Veteran was assigned a GAF score of 60 and had occasional arguments at home.  He reported he was "doing OK, backpaddled a little bit - gained some weight."  He was drinking "a bit more."  Weather permitting, he was riding his motorcycle with friends.  He had less sexual side effects on a lower dose of Sertraline, but was more irritable.  His sleep was so-so at six hours a night.  His nightmares were less frequent.  The Veteran was cooperative.  His mood euthymic and affect reactive.  Speech was normal.

A July 2007 VA PTSD clinic note shows that the Veteran was again assigned a GAF score of 60 and had occasional arguments at home.  He reported he was "doing OK, gained some weight."  He was otherwise noted to be the same as in April 2007.

A July 2007 VA psychiatry group psychotherapy note provides that the Veteran did not self-disclose, but was attentive and present.  

A November 2007 VA individual psychotherapy note shows the Veteran reported his relationship with his wife was improving and stabilizing.  He continued to isolate, interacting only with his wife and a few friends at his club.  He spent most of his time looking for fossils.  He found himself to be irritable when he spent too much time around others.  

An April 2008 PTSD clinic note shows that the Veteran was assigned a GAF score of 60 and had occasional arguments at home.  He reported he was "doing OK, gained some weight."  He was drinking "a bit more" at three to four drinks a day.  He felt lonely because his wife was working out-of-town and only came home weekends.  Weather permitting, he was riding his motorcycle with friends.  His sleep was so-so at six hours a night, but was fragmented because he was drinking more.  The Veteran was cooperative.  His mood was slightly dysthymic, but affect reactive.  Speech was normal.

A July 2008 PTSD clinic note shows that the Veteran was again assigned a GAF score of 60 and had occasional arguments at home.  He reported he was "doing OK."  He was otherwise noted to be generally the same as in April 2008.

A September 2008 VA individual psychotherapy note shows that the Veteran reported that he had had a rough summer.  His aunt died and his cousins handled her death insensitively.  His dog got shot.  His wife was still working out-of-town.  He had decreased his contact with several friends.  He reported anger was less of a problem; although, he was sleeping with a gun in bed again.  He was continuing to drink.  

An April 2009 VA individual psychotherapy note shows the Veteran reported that he was "doing ok" coming in to be seen every three months or so.  His wife was unemployed.  The Veteran reported he would be doing a lot better if she could find a job.  He could not afford to take all of his medications.  He and his wife were isolating more due to the lack of finances to do things.  The Veteran was receiving the bulk of his social support through his motorcycle club.  Despite his increased stress of finances and wife's unemployment, there were no increases in anger management or PTSD symptoms.  His depression screen was negative and he had decreased his alcohol consumption significantly.  The psychologist determined that the Veteran was not a threat to self or others.
In a May 2009 VA psychiatric treatment plan note based on a chart review, the psychologist noted that the Veteran was feeling stable with quarterly contacts.  His wife lost her job so the family was having increased financial problems; however, the Veteran was dealing adequately with the stress.  He had few psychological issues, other than managing stability and decreasing alcohol.  With respect to the treatment plan for some relationship problems, it was noted that the wife had come in for one couples session.  A November 2008 entry on the treatment plan shows the Veteran had been seen only once in the last six months.  Even though he was doing poorly at the last contact (which was in September 2008 when his aunt died and his dog had been shot), the Veteran did not want to return until December 2008.  

At his June 2009 DRO hearing, the Veteran testified that he had nightmares on and off and trouble sleeping.  Transcript at 5.  He had "always had a security thing at home."  He woke up once or twice a night.  Sometimes he went outside.  Sometimes he slept with a weapon.  Especially when his wife was gone, it was like a security blanket.  Id. at 6.  The Veteran's wife testified that "[w]hen a man is closer to his dogs tha[n] his wife, there's a problem.  And when he sleeps with a gun and I hate guns, there's a problem."  Id.  She testified further that the Veteran got mad at her for no reason.  One minute he was nice to her, and then the next minute he flew off the handle.  Id. at 7.

At his July 2009 VA examination, the Veteran reported difficulties with sleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He felt continuously unsafe.  He had difficulties being close to others, wanted to avoid others, and tended to feel uncomfortable with others.  He reported that he was unemployed due to anger and alcohol abuse.

The examiner noted the presence of continuous abuse of alcohol and stormy interpersonal relationships, as well as comfort with aggressiveness towards others.  There was significant reactivity to potential abandonment, and a tendency to see conflicts as the result of poor behavior by others.  There was affective instability and little interest in the thoughts and feelings of others.  There were periods of intense irritability.  There had been police involvement for anger expressed towards others.  There had been aggression toward his wives.  There was verbal and physical abuse of his current wife.  The Veteran had been on probation for five years for child abuse.  He was not involved in his children's lives.  He did have a few friendships with other Vietnam veterans.  He collected guns and was in a motorcycle club.  

Upon mental status examination, the Veteran's speech was spontaneous and he was cooperative, friendly, relaxed, and attentive.  His affect was normal, but his mood was anxious, agitated, and depressed.  Attention was intact and memory was normal.  His thought content included ruminations.  He reported he awoke from sleep feeling fully alert and on guard.  His impulse control was noted to be poor and he was easily enraged.   

The Axis I diagnoses were PTSD, alcohol abuse, and depressive disorder not otherwise specified (NOS).  The examiner opined that the alcohol abuse was largely independent of PTSD and was evident in adolescence.  The depressive disorder was linked to PTSD and losses that had resulted from a significant personality disorder.  The Axis II diagnosis was personality disorder NOS.  The examiner opined that the personality disorder was a major source of dysfunction and was not linked to PTSD.  The GAF score assigned for current functioning in light of the combined psychiatric disorders was 49.  The GAF score for PTSD alone was 56, and for PTSD and depressive disorder NOS 55.  

The examiner opined that the alcohol abuse and personality disorder were major sources of dysfunction and likely made large contributions to difficulties with social relationships and looking for new work.  However, the hyperarousal and numbing associated with the Veteran's PTSD had limited social and family contact and led to few leisure pursuits and difficulties seeking new work.  The examiner opined that PTSD symptoms were partly a barrier to the Veteran looking for new work.  Nonetheless, the examiner found the Veteran's symptoms were at a moderate level; although, they were chronic and occurred daily since the traumatic events.




Analysis

In the present case, the Veteran has been granted a TDIU effective July 2, 2009.  Therefore, the issue on appeal is whether the Veteran is entitled to a TDIU from March 10, 2006 to July 1, 2009.  

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected PTSD does not prevent him from securing and following substantially-gainful employment prior to July 2, 2009.  

A psychiatrist assigned the Veteran GAF scores in November 2006, April 2007, July 2007, April 2008, and July 2008 of 60.  GAF scores reflect a scale of "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citation omitted).  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.  Thus, the Veteran's GAF scores, which are at the very upper end of the range evidencing moderate symptoms, support the conclusion that his PTSD caused, at most, moderate occupational impairment that did not preclude him from securing and following employment.

The Board acknowledges the February 2006 and March 2007 letters from the director of the Outpatient PTSD Program stating that the Veteran suffered "with a vengeance" from such PTSD symptoms as intrusive thoughts, flashbacks, nightmares, hypervigilance, and depression.  However, the actual treatment records are silent for reports of intrusive thoughts or hypervigilance.  With respect to nightmares, the Veteran reported them during the course of treatment to be rare and/or less frequent.  As such, they do not appear to be pervasive.

Regarding depression, the records supports the diagnosis.  A May 2006 note shows the Veteran was still subject to bouts of depression, but was finding his medication regiment helpful.  His November 2006 treatment plan carried a diagnosis of depression, but did not include a problem to address or treat it.  In December 2006, the Veteran was noted to look sad at group, and, in April 2008 and July 2008, his mood was noted as slightly dysthymic .  However, an April 2009 note shows the Veteran's depression screen was negative.  While the July 2009 VA examiner diagnosed the Veteran as having depression related to PTSD, the examiner assigned a GAF score of 55 for the combined effect of PTSD and depression, indicating no more than moderate symptoms.  Thus, the evidence as a whole does not show that the Veteran's depression was severe.  

The Veteran undoubtedly suffered from such common PTSD symptoms as intrusive thoughts, flashbacks, nightmares, hypervigilance, and depression.  See, e.g., April 2006 statement from the Veteran.  However, the evidence does not show that these symptoms were of such severity to preclude the Veteran from securing and following employment.

The Board has considered the effects of the Veteran's anger and impaired impulse control on his occupational functioning.  The Board has carefully considered the testimony of the Veteran's wife that the Veteran got mad at her for no reason and would be nice one minute and then fly off the handle the next.  Although the July 2009 VA examination occurred after the period on appeal, the Board has considered that the examiner noted police involvement for anger expressed toward others, the Veteran was on probation for five years for child abuse, there was aggression toward his wives, and verbal and physical abuse of his current wife.  

At no time during the appeal period did any treating provider or the July 2009 VA examiner find the Veteran to be a danger to himself or others.  There is no mention in the treatment records of police involvement, being on probation for child abuse, or aggression toward his prior wives.  As such, those incidents appear to have happened well before the period on appeal.  While the Veteran's wife testified at the DRO hearing to verbal abuse, she did not testify that she was afraid of the Veteran or that he hurt her.  

The record shows that anger management was a problem for the Veteran; however, the treatment records reflect that the problem was not of such severity that it would have prevented him from being employed.  For example, although the Veteran expressed angry and violent feelings and thoughts in March 2006 about the disreputable representative, he was confident that he would not act violently toward the individual.  The Veteran reported in November 2006 when his treatment plan was being developed that his anger was seven out of 10, or three to four violent outbursts per week.  However, there also were no significant issues at that visit.  While a March 2007 note shows a growing undercurrent of anger and snapping at his wife, by November 2007, the Veteran reported his relationship with his wife was improving and stabilizing.  In September 2008, the Veteran reported that anger was less of a problem.  Statements made in the course of receiving medical care are made in contexts that provide substantial guarantees of their trustworthiness.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992).  It was specifically noted in April 2009, that despite the Veteran's increased stress pf finances and his wife's unemployment, there were no increases in anger management or PTSD symptoms.  In May 2009, it was noted that the Veteran had few psychological issues, other than managing stability and decreasing alcohol.  With one exception, the Veteran was cooperative and without irritation when he was in treatment during the appeal period.  The one exception was in March 2007 when he was noted as gruff and mildly irritable.

The Board acknowledges that at times during the appeal period the Veteran slept with a gun.  See, e.g, September 2008 VA individual psychotherapy note.  He testified at his June 2009 DRO hearing that he "always had a security thing at home" and sometimes he slept with a weapon.  Especially when his wife was gone, it was like a security blanket.  Id. at 6.  While sleeping with a gun is unusual, it appears the behavior was linked to feelings of insecurity at home.  The Board finds it difficult to imagine how any such feelings or behaviors would prevent the Veteran from working. 

There is no persuasive evidence of record that the Veteran could not engage in the social relationships necessary to be gainfully employed.  While the November 2006 treatment plan notes some relationship problems with his wife, no practitioner noted these problems to be severe.  The Veteran successfully maintained the relationship, albeit with some ups and downs, through the appeal period.  Similarly, while the Veteran appears to have felt most comfortable with his dogs, and reported that he avoided people and found himself to be irritable when he spent too much time around others, he had several friends and was active in his motorcycle group.  Moreover, it does not appear that the Veteran was unable to venture outside of his home to engage in activities.  Thus, the Board finds that the weight of the evidence shows that social isolation did not preclude the Veteran from employment.

The Board finds it significant that the evidence does not show that the Veteran had interpersonal difficulties while he was working.  He successfully worked twenty years for the same employer.  Moreover, no VA treating provider ever stated that the Veteran was unable to work due to his PTSD.  Even the Veteran did not state during the appeal period that he was unable to work.  It was not until the July 2009 VA examination that he stated he was unemployed due to anger and alcohol abuse.  The July 2009 VA examiner found that PTSD symptoms were only partly a barrier to the Veteran looking for new work.  The examiner found further that the Veteran's PTSD symptoms were only at a moderate level.  The examiner opined that the alcohol abuse and personality disorder, which were unrelated to the Veteran's PTSD, were major sources of dysfunction and likely made large contributions to difficulties looking for new work.  With respect to the personality disorder that was found to be a major source of dysfunction, the Board notes that personality disorders are not diseases for VA compensation purposes and cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  

The present issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing the acts required by employment prior to July 2, 2009.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not credibly show that the Veteran cannot perform the acts required by employment due to his service-connected PTSD.

Rather, the evidence shows that the Veteran had a long employment history with the same employer, and undoubtedly gained many valuable skills during that employment.  He was able to communicate fully and there was no evidence that the Veteran's memory was impaired.  The evidence also does not show objective testing that supported the Veteran had any significant issues comprehending, concentrating, or completing tasks.  While it occasionally had been noted that the Veteran had decreased concentration and attention, it was not credibly shown that the Veteran's concentration and attention were so severely impaired that he was incapable of learning new tasks.  There is no persuasive evidence that the Veteran's PTSD prevented him from utilizing the foregoing skills to do work of the nature he previously performed.  

The ultimate determination as to whether a veteran is capable of substantially- gainful employment is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  In addition, as the Board found that the Veteran was capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extra-schedular basis for a TDIU is not warranted for the period prior to July 2, 2009.


ORDER

Entitlement to a TDIU prior to July 2, 2009 is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


